PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Honeywell International Inc.
Application No. 16/369,403
Filed: 29 Mar 2019
For: RESONANT LOOP OR ANTENNA FOR WIRELESS POWER TRANSFER AND SECURE COMMUNICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed July 11, 2022. 

The petition under 37 CFR 1.181 is hereby DISMISSED.

The application became abandoned June 22, 2022 for failure to timely file a proper inventor’s oath/declaration or substitute statement on or before payment of the issue fee. Notice of Abandonment was mailed June 27, 2022. The petition to revive, filed July 11, 2022, was granted August 16, 2022.

Petitioner states:

Applicants’ representation only became aware that this case has become abandoned after receiving a Notice of Abandonment mailed on June 27, 2022 with respect to the above-identified patent application. The Notice of Abandonment asserts that Applicants failed to timely file a reply to the Notice Requiring Inventor’s Oath or Declaration mailed March 28, 2022 as no reply has been received.

Petitioners’ arguments have been carefully considered, but are not found persuasive. The records failed to reflect timely compliance with 37 CFR 1.53(f) and 37 CFR 1.63. The referenced statement from practitioner does not appear to have been submitted. Lastly, in view of the revival of the application pursuant to 37 CFR 1.137(a), the holding of abandonment of the application will not be withdrawn.

This application has been directed to the Office of Data Management for further processing.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions